Exhibit 10.2
 
SWISHER HYGIENE INC.

 
SENIOR EXECUTIVE OFFICERS

PERFORMANCE INCENTIVE BONUS PLAN
 

1.   PURPOSE

 
The purpose of this Plan is to attract, retain and motivate key employees by
providing cash performance bonuses to designated key employees of the Company or
its Subsidiaries. This Plan is effective for fiscal years of the Company
commencing on or after January 1, 2011, subject to approval by the stockholders
of the Company in accordance with the laws of the State of Delaware.
 

2.   DEFINITIONS

 
Unless the context otherwise requires, the terms which follow shall have the
following meaning:
 
(a) “Board” — shall mean the Board of Directors of the Company.
 
(b) “Cause” shall mean, with respect to a termination of employment or other
service with the Company or any Subsidiary, a termination of employment or other
service due to a Participant’s dishonesty, fraud, insubordination, willful
misconduct, refusal to perform services (for any reason other than illness or
incapacity) or materially unsatisfactory performance of the Participant’s duties
for the Company or any Subsidiary; provided, however, that if the Participant
and the Company (or any Subsidiary) have entered into an employment agreement or
consulting agreement which defines the term Cause, the term Cause shall be
defined in accordance with such agreement. The Committee shall determine in its
sole and absolute discretion whether Cause exists for purposes of the Plan.
 
(c) “Change of Control of the Company” — shall have the meaning set forth in
Exhibit A hereto.
 
(d) “Code” — shall mean the Internal Revenue Code of 1986, as amended and any
successor thereto.
 
(e) “Code Section 162(m) Exception” — shall mean the exception for performance
based compensation under Section 162(m) of the Code or any successor section and
the Treasury regulations promulgated thereunder.
 
(f) “Company” — shall mean Swisher Hygiene Inc. and any successor by merger,
consolidation or otherwise.
 
(g) “Committee” — shall mean the Compensation Committee of the Board or such
other Committee of the Board that is appointed by the Board to administer this
Plan; it is intended that all of the members of any such Committee shall satisfy
the requirements to be outside directors, as defined under Code Section 162(m).
 
(h) “Individual Target Bonus” — shall mean the targeted Performance Bonus for a
Performance Period as specified by the Committee in accordance with Section 5
hereof.
 
(i) “Participant” — shall mean a key employee of the Company or any Subsidiary
selected, in accordance with Section 4 hereof, to be eligible to receive a
Performance Bonus in accordance with this Plan.
 
(j) “Performance Bonus” — shall mean the amount paid or payable under Section 6
hereof.
 
(k) “Performance Goals” — shall mean the objective performance goals, formulas
and standards described in Section 6 hereof.
 
(l) “Performance Period” — shall mean the period of time, measured in Plan Years
(as specified by the Committee) over which achievement of the Performance Goals
is to be measured.


1



--------------------------------------------------------------------------------



 



(m) “Plan” — shall mean this Swisher Hygiene Inc. Senior Executive Officers
Performance Incentive Bonus Plan.
 
(n) “Plan Year” — shall mean a fiscal year of the Company.
 
(o) “Pro Rata Bonus” — shall mean a portion of a Performance Bonus equal to the
Performance Bonus payable had the Participant continuously performed services
throughout the applicable Performance Period and certification of applicable
Performance Goals, multiplied by the percentage of days during the Performance
Period prior to the date of termination during which the Participant was
employed by, or otherwise performed services for, the Company, as compared to
the number of days in such Performance Period.
 
(p) “Subsidiary” — shall mean any subsidiary of the Company, including any
corporation, limited liability company, partnership or other entity that is a
subsidiary of the Company, as determined by the Committee.
 
(q) “Swisher Bonus Program” shall mean a program or annual bonus, established
from time to time, setting forth terms and conditions of Performance Bonuses
under the Plan, to the extent not inconsistent with the Plan.
 

3.   ADMINISTRATION AND INTERPRETATION OF THE PLAN

 
The Plan shall be administered by the Committee. The Committee shall have the
exclusive authority and responsibility to: (i) interpret the Plan; (ii) approve
the designation of eligible Participants; (iii) set the performance criteria for
Performance Bonuses within the Plan guidelines; (iv) determine the timing and
form of amounts to be paid out under the Plan and the conditions for payment
thereof; (v) certify attainment of Performance Goals and other material terms;
(vi) reduce Performance Bonuses as provided herein; (vii) authorize the payment
of all benefits and expenses of the Plan as they become payable under the Plan;
(viii) adopt, amend and rescind rules and regulations relating to the Plan; and
(ix) make all other determinations and take all other actions necessary or
desirable for the Plan’s administration, including, without limitation,
correcting any defect, supplying any omission or reconciling any inconsistency
in this Plan in the manner and to the extent it shall deem necessary to carry
this Plan into effect, but only to the extent such action would be permitted
under Code Section 162(m) and the Code Section 162(m) Exception.
 
All decisions of the Committee on any question concerning the selection of
Participants and the interpretation and administration of the Plan shall be
final, conclusive and binding upon all parties. The Committee may rely on
information, and consider recommendations, provided by the Board or the
executive officers of the Company. The Plan is intended to comply with Code
Section 162(m) and the Code Section 162(m) Exception, and all provisions
contained herein shall be limited, construed and interpreted in a manner to so
comply.
 

4.   ELIGIBILITY AND PARTICIPATION

 
(a) For each Performance Period, the Committee shall select the employees of the
Company or its Subsidiaries who are to participate in the Plan from among the
executive employees of the Company or its Subsidiaries.
 
(b) No person shall be entitled to any Performance Bonus under this Plan for a
Performance Period unless the individual is designated as a Participant for the
Performance Period. The Committee may add to or delete individuals from the list
of designated Participants at any time and from time to time, in its sole
discretion, subject to any limitations required to comply with Code
Section 162(m) and the Code Section 162(m) Exception.
 

5.   PERFORMANCE BONUSES

 
The terms and conditions of the Performance Bonuses shall be set forth in this
Plan and in any Swisher Bonus Program. For each Participant for each Performance
Period, the Committee may, in its sole discretion,


2



--------------------------------------------------------------------------------



 



specify an Individual Target Bonus. The Individual Target Bonus may be
expressed, at the Committee’s sole discretion, as a fixed dollar amount, a
percentage of base pay, or an amount determined pursuant to an objective formula
or standard. The Committee’s establishment of an Individual Target Bonus for a
Participant for a Performance Period shall not imply or require that the same
level Individual Target Bonus (if any such bonus is established by the Committee
for the relevant employee) be set for any other Performance Period. At the time
the Performance Goals are established (as provided in subsection 6.2 below), the
Committee shall prescribe a formula to be used to determine the percentages
(which may be greater than one-hundred percent (100%)) of an Individual Target
Bonus that may be earned or payable based upon the degree of attainment of the
Performance Goals during the Performance Period. Notwithstanding anything else
herein, the Committee may, in its sole discretion, elect to pay a Participant an
amount that is less than the Participant’s Individual Target Bonus (or attained
percentages thereof) regardless of the degree of attainment of the Performance
Goals; provided that no such discretion to reduce a Performance Bonus earned
based on achievement of the applicable Performance Goals shall be permitted for
the Performance Period in which a Change of Control of the Company occurs, or
during such Performance Period with regard to the prior Performance Period if
the Bonuses for the prior Performance Period have not been made by the time of
the Change of Control of the Company, with regard to individuals who were
Participants at the time of the Change of Control of the Company.
 

6.   PERFORMANCE BONUS PROGRAM

 
6.1 PERFORMANCE BONUSES.  Subject to the satisfaction of any conditions on
payment, each Participant shall be eligible to receive their Performance Bonus
with respect to the applicable Performance Period (or, subject to the last
sentence of Section 5, such lesser amount as determined by the Committee in its
sole discretion) based upon the attainment of the Performance Goals established
pursuant to subsection 6.2 and the formula established pursuant to Section 5.
Unless otherwise provided in the Swisher Bonus Program, no Performance Bonus
shall be made to a Participant for a Performance Period unless the applicable
Performance Goals for such Performance Period are attained.
 
6.2 OBJECTIVE PERFORMANCE GOALS, FORMULAE OR STANDARDS.  The Committee in its
sole discretion shall establish the objective performance goals, formulae or
standards and in the case of a “covered employee”, as defined in Code
Section 162(m)(3), the Performance Bonus (if any) applicable to each Participant
or class of Participants for a Performance Period in writing prior to the
beginning of such Performance Period or at such later date as permitted under
Code Section 162(m) and the Code Section 162(m) Exception and while the outcome
of the Performance Goals are substantially uncertain. Such Performance Goals may
incorporate, if and only to the extent permitted under Code Section 162(m),
provisions for disregarding (or adjusting for) changes in accounting methods,
corporate transactions (including, without limitation, dispositions and
acquisitions) and similar type events or circumstances. To the extent any such
provision would create impermissible discretion under the Code Section 162(m)
Exception or otherwise violate the Code Section 162(m) Exception, such provision
shall be of no force or effect. Performance Goals will be based on one or more
of the following criteria, as determined by the Committee in its absolute and
sole discretion: (i) the attainment of certain target levels of, or a specified
increase in, the Company’s enterprise value or value creation targets; (ii) the
attainment of certain target levels of, or a percentage increase in, the
Company’s after-tax or pre-tax profits including, without limitation, that
attributable to the Company’s continuing and/or other operations; (iii) the
attainment of certain target levels of, or a specified increase relating to, the
Company’s operational cash flow or working capital, or a component thereof;
(iv) the attainment of certain target levels of, or a specified decrease
relating to, the Company’s operational costs, or a component thereof (v) the
attainment of a certain level of reduction of, or other specified objectives
with regard to limiting the level of increase in all or a portion of bank debt
or other of the Company’s long-term or short-term public or private debt or
other similar financial obligations of the Company, which may be calculated net
of cash balances and/or other offsets and adjustments as may be established by
the Committee; (vi) the attainment of a specified percentage increase in
earnings per share or earnings per share from the Company’s continuing
operations; (vii) the attainment of certain target levels of, or a specified
percentage increase in, the Company’s net sales, revenues, net income or
earnings before income tax or other exclusions; (viii) the attainment of certain
target levels of, or a specified increase in, the Company’s return on capital


3



--------------------------------------------------------------------------------



 



employed or return on invested capital; (ix) the attainment of certain target
levels of, or a percentage increase in, the Company’s after-tax or pre-tax
return on shareholder equity; (x) the attainment of certain target levels in the
fair market value of the Company’s common stock; (xi) the growth in the value of
an investment in the Company’s common stock assuming the reinvestment of
dividends; (xii) successful mergers, acquisitions of other companies or assets
and any cost savings or synergies associated therewith and/or (xiii) the
attainment of certain target levels of, or a specified increase in, EBITDA
(earnings before income tax, depreciation and amortization).
 
In addition, Performance Goals may be based upon the attainment by Subsidiary,
division or other operational unit of the Company of specified levels of
performance under one or more of the measures described above. Further, the
Performance Goals may be based upon the attainment by the Company (or
Subsidiary, division or other operational unit of the Company) of specified
levels of performance under one or more of the foregoing measures relative to
the performance of other corporations. To the extent permitted under Code
Section 162(m) of the Code (including, without limitation, compliance with any
requirements for stockholder approval), the Committee may (i) designate
additional business criteria upon which the Performance Goals may be based;
(ii) modify, amend or adjust the business criteria described herein or
(iii) incorporate in the Performance Goals provisions regarding changes in
accounting methods, corporate transactions (including, without limitation,
dispositions or acquisitions) and similar events or circumstances. Performance
Goals may include a threshold level of performance below which no Performance
Bonus will be earned, levels of performance at which a Performance Bonus will
become partially earned and a level at which a Performance Bonus will be fully
earned.
 
6.3 MAXIMUM PERFORMANCE BONUS.  The maximum amount of Performance Bonuses
payable to a Participant during any one Plan Year is $1,500,000.
 
6.4 PAYMENT DATE; COMMITTEE CERTIFICATION.  The Performance Bonuses may be paid
at such time after the Performance Period in which they are earned, as
determined by the Committee but not before the Committee certifies in writing
that the Performance Goals specified pursuant to subsection 6.2 were, in fact,
satisfied. The Committee may place such additional conditions on payment thereof
as it shall determine. Notwithstanding anything in this Section 6.4 to the
contrary, the payment of the Performance Bonus shall be made during the calendar
year immediately following the calendar year in which the corresponding
Performance Period ends.
 
6.5 CLAWBACK.  Unless otherwise provided in the Swisher Bonus Program, if:
a) the amount of the Performance Bonus was calculated based upon the achievement
of certain financial results that were subsequently the subject of a
restatement, and b) the amount of the Performance Bonus that would have been
awarded to the Participant had the financial results been properly reported
would have been lower than the amount actually awarded (such lower Performance
Bonus shall be referred to herein as the “Restated Performance Bonus”), then the
Board shall have the full and absolute discretion, to the full extent permitted
by governing law, require reimbursement of any Performance Bonus under the Plan
(including any bonus or incentive compensation that has been deferred) to the
extent such Performance Bonus exceeds the Restated Performance Bonus.
 
6.6 CONTINUOUS SERVICE REQUIREMENT.  Unless otherwise provided herein, in the
Swisher Bonus Program or in any written agreement between the Company (or any
Subsidiary) and the Participant, the Participant must continuously perform
services for the Company or its Subsidiaries in the course of the Performance
Period and until Performance Bonuses for the applicable Performance Period have
been paid out pursuant to Section 6.4 hereof, in order to be eligible for a
Performance Bonus with respect to such Performance Period. Unless otherwise
provided by the Committee, temporary absence from employment or other service
including for reasons such as illness, vacation, approved leaves of absence or
military service shall not constitute a termination of employment or other
service for purposes of the immediately preceding sentence. Unless otherwise
provided by applicable law, if a Participant is temporary absent from employment
or other service including for reasons such as illness, vacation, approved
leaves of absence or military service for more than 4 weeks during the
Performance Period, the Performance Bonus for such Performance Period


4



--------------------------------------------------------------------------------



 



the Participant would otherwise be eligible for shall be prorated based on the
number of weeks the Participant performed services for the Company or any
Subsidiary during the course of the Performance Period.
 

7.   PARTIAL BONUSES

 
Unless otherwise provided in the Swisher Bonus Program or in any written
agreement between the Company (or any Subsidiary) and the Participant, the
Participant shall be eligible for Pro Rata Bonus, for a Performance Period in
the event of death, “disability” (within the meaning of Code Section 22(e)(3))
or termination of employment or other services within 12 months following the
Change of Control (other than for Cause) which occur prior to the Performance
Bonuses for the applicable Performance Period being paid out pursuant to
Section 6.4 hereof. Unless otherwise provided in the Swisher Bonus Program, all
such Pro Rata Bonuses shall be contingent on achievements of the Performance
Goals for the applicable Performance Period.
 

8.   NON-ASSIGNABILITY

 
No Performance Bonus under this Plan or payment thereof nor any right or benefit
under this Plan shall be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance, garnishment, execution or levy of any kind or charge, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber and to the
extent permitted by applicable law, charge, garnish, execute upon or levy upon
the same shall be void and shall not be recognized or given effect by the
Company.
 

9.   NO RIGHT TO EMPLOYMENT

 
Nothing in the Plan or in any notice of bonus pursuant to the Plan shall confer
upon any person the right to continue in the employment of the Company or one of
its subsidiaries or affiliates nor affect the right of the Company or any of its
subsidiaries or affiliates to terminate the employment of any Participant.
 

10.   AMENDMENT OR TERMINATION

 
While the Company hopes to continue the Plan indefinitely, it reserves the right
in its Board (or a duly authorized committee thereof) to amend, suspend or
terminate the Plan or any bonus thereunder, or to adopt a new plan in place of
this Plan at any time; provided, that no such amendment shall, without the prior
approval of the stockholders of the Company in accordance with the laws of the
State of Delaware to the extent required under Code Section 162(m): (i) alter
the Performance Goals as set forth in Section 6.2; (ii) increase the maximum
amounts set forth in subsection 6.3; (iii) change the class of eligible
employees set forth in Section 4(a); or (iv) implement any change to a provision
of the Plan requiring stockholder approval in order for the Plan to continue to
comply with the requirements of the Code Section 162(m) Exception. Furthermore,
unless explicitly provided herein, no amendment, suspension or termination
shall, without the consent of the Participant, alter or impair a Participant’s
right to receive payment of a Performance Bonus for a Performance Period
otherwise payable hereunder.
 

11.   SEVERABILITY

 
In the event that any one or more of the provisions contained in the Plan shall,
for any reason, be held to be invalid, illegal or unenforceable, in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of the Plan and the Plan shall be construed as if such invalid,
illegal or unenforceable provisions had never been contained therein.
 

12.   WITHHOLDING

 
The Company shall have the right to make such provisions as it deems necessary
or appropriate to satisfy any obligations it may have to withhold federal, state
or local income or other taxes incurred by reason of payments pursuant to the
Plan.


5



--------------------------------------------------------------------------------



 



13.   GOVERNING LAW

 
This Plan and any amendments thereto shall be construed, administered, and
governed in all respects in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable principles
of conflict of laws).
 

14.   IRS CODE SECTION 409A.

 
14.1 GENERAL.  It is the intention of both the Company and the Participant that
the benefits and rights to which the Participant is entitled pursuant to this
Plan are exempt from or comply with Section 409A of the Code, and the
regulations issued thereunder (collectively “Code Section 409A”) to the extent
that the requirements of Code Section 409A are applicable thereto, and the
provisions of this Plan shall be construed in a manner consistent with that
intention. If the Participant or the Company believes, at any time, that any
such benefit or right that is subject to Code Section 409A does not so comply,
it shall promptly advise the other and shall negotiate reasonably and in good
faith to amend the terms of such benefits and rights such that they comply with
Code Section 409A (with the most limited possible economic effect on the
Participant and on the Company).
 
14.2 DISTRIBUTIONS ON ACCOUNT OF SEPARATION FROM SERVICE.  To the extent
required to comply with Code Section 409A, any payment or benefit required to be
paid under this Plan on account of termination of the Participant’s employment,
service (or any other similar term) shall be made only in connection with a
“separation from service” with respect to the Participant within the meaning of
Code Section 409A.
 
14.3 NO ACCELERATION OF PAYMENTS.  Neither the Company nor the Participant,
individually or in combination, may accelerate any payment or benefit that is
subject to Code Section 409A, except in compliance with Code Section 409A and
the provisions of this Plan, and no amount that is subject to Code Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Code Section 409A.
 
14.4 SIX MONTH DELAY FOR SPECIFIED EMPLOYEES.  In the event that the Participant
is a “specified employee” (as described in Code Section 409A), and any payment
or benefit payable pursuant to this Plan constitutes deferred compensation under
Code Section 409A, then the Company and the Participant shall cooperate in good
faith to undertake any actions that would cause such payment or benefit not to
constitute deferred compensation under Code Section 409A. In the event that,
following such efforts, the Company determines (after consultation with its
counsel) that such payment or benefit is still subject to the six-month delay
requirement described in Code Section 409A(2)(b) in order for such payment or
benefit to comply with the requirements of Code Section 409A, then no such
payment or benefit shall be made before the date that is six months after the
Participant’s “separation from service” (as described in Code Section 409A) (or,
if earlier, the date of the Participant’s death). Any payment or benefit delayed
by reason of the prior sentence shall be paid out or provided in a single lump
sum at the end of such required delay period in order to catch up to the
original payment schedule.


6



--------------------------------------------------------------------------------



 



EXHIBIT A
 
Change of Control of the Company shall mean that one of the following has
occurred:
 
(i) any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) (other than the Company,
any trustee or other fiduciary holding securities under any employee benefit
plan of the Company, or any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of common stock of the Company), is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities;
 
(ii) during any period of two (2) consecutive years individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in paragraph (i), (iii), or (iv) of
this section) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority of the Board;
 
(iii) a merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; provided, however, that a merger
or consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person acquires more than twenty-five percent
(25%) of the combined voting power of the Company’s then outstanding securities
shall not constitute a Change of Control of the Company; or
 
(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or the consummation of the sale or disposition by the Company of all
or substantially all of the Company’s assets other than (x) the sale or
disposition of all or substantially all of the assets of the Company to a person
or persons who beneficially own, directly or indirectly, at least fifty percent
(50%) or more of the combined voting power of the outstanding voting securities
of the Company at the time of the sale or (y) pursuant to a spinoff type
transaction, directly or indirectly, of such assets to the stockholders of the
Company.


7